Title: Resolution on Land Grants, [27 March 1775]
From: Jefferson, Thomas
To: 


                    
                        [27 March 1775]
                    
                    His Excellency the Governor having by proclamation bearing date the 21st. day of March in the present year declared that his majesty hath given orders that all vacant lands within this colony shall be put up in lots to public sale and that the highest bidder for such lot shall be the purchaser thereof, and shall hold the same subject to a reservation of one half-penny sterling per acre by way of annual quit rent and of all mines of gold, silver, and precious stones; which terms are an innovation on the established usage of granting lands within this colony;
                    Resolved, that a Committee be appointed to enquire whether his majesty may of right advance the terms of granting lands in this colony, and make report thereof to the next General assembly or Convention. And that in the mean time it be recommended to all persons whatever to forbear purchasing or accepting grants of lands on the conditions beforementioned; and that
                    be appointed to be of the said Committee.
                